PER CURIAM.
We are of the opinion that the phrase, “work and labor,” does not include this sort of service performed by defendant in error.
Were the judgment allowed to remain as it is it could readily be seen that upon the record in the Municipal Court, which is a judgment rendered upon a claim for work and labor, the defendant in error would be given undue advantage over other creditors because upon the record his claim would be considered in law a preferred claim, as for work and labor. There is no doubt that the amount of the judgment is correct as for services rendered by defendant in error, but it must be understood that it is not a judgment for work and labor.
It is therefore ordered that the judgment of the Municipal Court be modified as to show the amount of the judgment as for services rendered, and that the same is not for work and labor. A journal entry will be drawn accordingly.
(Sullivan, PJ., Vickery and Levine, JJ., concur.)